Citation Nr: 0415086	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  97-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1957 to March 1959, August 1963 to November 1973, and from 
May 1974 to July 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  Several other 
matters stemming from the October 1996 rating decision, which 
were on appeal, have been resolved, and are no longer in 
appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

Well-groundness is not an issue as this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for hypertension in the October 
1996 RO rating decision as well as in a December 1996 
statement of the case (SOC).  An April 2003 letter (after the 
rating decision appealed) informed the veteran of the VCAA, 
the evidence needed to establish service connection, and of 
his and VA's respective responsibilities in claims 
development.  While it advised him to respond in 30 days, 
additional evidence (private medical records) received as 
recently as in November 2003 was considered by the RO.  A 
November 2003 supplemental SOC (SSOC) included pertinent VCAA 
regulations.  Everything submitted by the veteran to date has 
been accepted for the record, and considered.  Under the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ 5102), the Board may proceed with consideration of the 
appeal.  In one form or another the veteran has now received 
all required notice, and has had more than ample time to 
respond.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal (as 
required by Pelegrini v. Principi, 17 Vet. App. 412 (2004)), 
such notice obviously could not have been given prior to 
enactment of the VCAA.  Notice was provided prior to the RO's 
last adjudication and certification to the Board.  As to 
notice content, while the veteran was not specifically 
advised to submit everything in his possession pertaining to 
the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the 
language used by the Court in Pelegrini, supra, suggesting 
that was necessary was obiter dictum, and not binding on VA.  
Regardless, the April 2003 letter advised the veteran what 
type of evidence, to include medical records, was necessary 
to establish entitlement to the benefit sought (and by 
inference that he should submit such evidence).  The November 
2003 SSOC specifically advised him why his claim was denied.  
In these circumstances, advising the veteran to submit 
everything he has pertinent to this claim would serve no 
useful purpose.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and some postservice VA and 
private medical records.  He has not been afforded a VA 
examination as to his current claim of service connection for 
hypertension.  38 C.F.R. § 3.159(c)(4) states that VA will 
arrange for an examination if such is necessary to determine 
a claim, and that an examination is necessary if (summarized) 
(A) There is competent evidence of current disability or 
persistent or recurrent symptoms of a disability, (B) 
Evidence establishes that the veteran suffered an event, 
injury or disease in service, and (C) Evidence indicates that 
the claimed disability may be related to the event, injury, 
or disease in service or to another service-connected 
disability.  (emphasis added).  Here, there is competent 
evidence of a current diagnosis of hypertension and that the 
veteran had elevated blood pressure readings in service.  
Hence, a VA examination is indicated.
Service medical records show elevated blood pressure readings 
in November 1976 (124/90) and January 1977 (144/92).  
Hypertension was not diagnosed on either occasion.  
Postservice private medical records document elevated blood 
pressure readings in January 1979 (134/92 - VA) and in 
January 1991 (144/100 - VA and 150/104 - private).  
Hypertension was first diagnosed in July 1981 following the 
veteran's 1977 service separation.  Service connection for 
diabetes mellitus was granted by the RO in July 2003.  
Hypertension was diagnosed on May 2003 VA diabetes mellitus 
examination.  A medical opinion of record is to the effect 
that hypertension is not secondary to diabetes as it 
preexisted that disease.

In January 2001 the RO sought to obtain Womack Army Medical 
Center records from July 12, 1977, to January 1, 1988.  The 
RO also indicated that if the records were transferred to 
another facility or retired they should be obtained from such 
facility.  Womack Army Medical Center responded in February 
2001, stating that no records for the veteran were located, 
that all records had been "retired" for the time requested 
and that the veteran was "not in [the] system."  It is 
unclear from that response whether "retired" means that the 
records were transferred to another location or that they 
were destroyed and whether or not "not in system" connotes 
that they are not in the Womack "system", but may be 
elsewhere.  Clarification is necessary

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact Womack Army 
Medical Center to clarify whether the 
veteran's medical records from that 
facility were destroyed or transferred to 
another storage facility.  If the latter, 
the RO should arrange for exhaustive 
development for such records.  

2.  The veteran should then be afforded a 
VA cardiology examination to determine 
whether he has hypertension and, if so, 
whether it is as likely as not related to 
service, including elevated blood 
pressure readings therein.  If not, the 
examiner should also opine whether 
hypertension was manifested prior to 
August 1978.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


